Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00478-CR

                                      Jorge Hernandez CANTO,
                                              Appellant

                                                v.
                                           The STATE of
                                        The STATE of Texas,
                                              Appellee

                     From the 13th Judicial District Court, Navarro County, Texas
                                     Trial Court No. D34835-CR
                         Honorable James E. Lagomarsino, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 31, 2013

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

We grant the motion, and dismiss the appeal. See TEX. R. APP. P. 42.2(a).



                                                   PER CURIAM


Do not publish